Citation Nr: 1607426	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-37 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for the period prior to August 11, 2010 for service-connected residuals of right ankle fracture. 

2.  Entitlement to an initial rating in excess of 10 percent disabling for the period since August 11, 2010 for service-connected residuals of right ankle fracture.

3.  Entitlement to compensation based on multiple, noncompensable service-connected disabilities for the period prior to August 11, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had qualifying active duty service in the United States Navy from April 1978 to July 1987.  A subsequent period of active duty service ending in an "other than honorable" discharge is not relevant to the present appeal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In the August 2008 rating decision, the RO, in part, granted entitlement to service connection for a fractured right ankle at an initial noncompensable rating, effective December 28, 2006.  In the September 2009 rating decision, the RO, in part denied entitlement to a 10 percent rating based on multiple, noncompensable service-connected disabilities.

The Veteran appeared before the undersigned Veterans Law Judge in a Travel Board hearing in Detroit, Michigan in May 2010 to present testimony on the issues on appeal.  The hearing transcript has been associated with the claims file.

In July 2010, the Board, in part, remanded the issues of entitlement to an initial compensable rating for residuals of right ankle fracture and entitlement to compensation based on multiple, noncompensable service-connected disabilities.

In a November 2013 rating decision, the Appeals Management Center (AMC) granted an initial 10 percent evaluation for the Veteran's service-connected residuals of right ankle fracture, effective August 11, 2010.  The Board notes that since the increase to 10 percent did not constitute a full grant of the benefits sought, the issue of entitlement to an initial rating in excess of 10 percent for service-connected residuals of right ankle fracture for the period since August 11, 2010 remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Additionally, as the AMC granted a compensable evaluation for the service-connected right ankle disability, effective August 11, 2010, any claim for the assignment of a single 10 percent evaluation on the basis of having only multiple noncompensable service-connected disabilities for the period since August 11, 2010 is rendered moot.  This issue has been recharacterized accordingly. 

In October 2014, the Board remanded these issues for additional development.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's service-connected right ankle disability is manifested by complaints of pain and stiffness and a moderate limitation of motion.

2.  The Veteran's service-connected right ankle disability is manifested by complaints of pain and stiffness without a marked limitation of motion.

3.  The Veteran has been assigned a schedular disability rating of at least 10 percent for service-connected disabilities for the entire appeal period.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an initial 10 percent rating for a right ankle disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2015).

2.  The criteria for an initial rating in excess of 10 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2015).

3.  As a disability rating of at least 10 percent has been assigned for the entire period on appeal, the issue of entitlement to a 10 percent evaluation based on multiple, noncompensable service-connected disabilities is rendered moot.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 3.324 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Considering that the grant of the claim awarding an initial 10 percent evaluation for the entire appeal period for the Veteran's right ankle disability renders the contemporaneously filed claim of entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities moot, VA need not address the duties to notify and assist with respect to that issue.

In a January 2007 letter, prior to the date of the issuance of the appealed August 2008 and September 2009 rating decisions the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. §5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2015).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate a claim for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide. 

The January 2007 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted for a right knee disability and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2015).  Service treatment records, private medical records and VA medical records have been associated with the claims file.  All identified and available treatment records have been secured. 

As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations in May 2008, and August 2010.  Per the October 2014 remand instructions, the Veteran also underwent a VA examination in January 2015.  The report of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the May 2008, August 2010 and January 2015 VA examination report are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2015); Barr, 21 Vet. App. at 312.

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf as well as the Board's hearing testimony.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  

Lastly, as noted above, VA afforded the Veteran a hearing on appeal in May 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veterans Law Judge (VLJ) identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claims, and accepted testimony on the matter of nexus.  The VLJ inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  The hearing focused on the elements necessary to substantiate the claims.  Thus, there was substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

I.  Higher Initial Rating

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2015).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  Painful motion is entitled to at least the minimum compensable rating.  Id.  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of knee pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

In this case, in an August 2008 rating decision, the RO, in part, granted entitlement to service connection for a fractured right ankle at an initial noncompensable rating, effective December 28, 2006 under Diagnostic Code 5271.  As noted above, in a November 2013 rating decision, the AMC granted an initial 10 percent evaluation for the Veteran's service-connected residuals of right ankle fracture, effective August 11, 2010.  

Diagnostic Code 5271 is applicable to limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015). 

Under Diagnostic Code 5271, a 10 percent rating is warranted for a moderate limitation of ankle motion, and a 20 percent rating is assigned for a marked limitation.  The normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

Factual Background and Analysis

The Veteran underwent a VA examination in May 2008.  The Veteran reported daily discomfort in his right ankle.  The pain level was a 2-3 out of 10 on the pain scale.  There was no weakness, stiffness, swelling, heat, redness, instability or giving way, locking, fatigability or lack of endurance.  With flare-ups the pain increased to a level 4 on the pain scale.  On flare-ups it lasts a short period and was alleviated by rest.  During flare-ups, there was no limitation in function or movement.  He denied using assistive devices.  At work he was required to stand for long periods of time as an assembly operator and he felt ankle irritation during his 8 hour work day.  There were 2 scars on the right ankle.  The medial scar measured 5cm x .4cm flat and the lateral scar measured 4cm x .3cm.  Both scars were flat, slightly raised, hyperpigmented, had tissue adherence and no keloid formation.  Both scars were consistent with ankle surgery.  On examination, extension was from 0 to 15 degrees without discomfort.  Flexion was from 0 to 40 degrees with discomfort at 40 degrees.  There was no decrease in range of motion after repetitive use.  Muscle strength was 5/5.  He had a normal gait.  X-rays revealed a normal study of a right ankle. 

The Veteran underwent a VA examination in August 2010.  The Veteran reported that his right ankle had become progressively worse since the onset of his condition when he fractured his right ankle in service.  He used insoles for his shoes and tried to stay off of his feet when not working.  The Veteran's gait was antalgic.  There was no evidence of abnormal weight bearing and there was no loss of bone or part of a bone.  On examination, there was evidence of pain with active motion.  Right dorsiflexion was from 0 to 20 degrees and right plantarflexion was from 0 to 30 degrees.  There was no objective evidence of pain following repetitive motion and there were no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  X-rays were normal.  The Veteran was currently employed full time as a pharmacy tech/motor operator.  He lost 0 hours of work during the past 12 months due to his ankle injury.  The diagnosis was history of a right ankle fracture with calcaneal spur.  There were significant effects on his usual occupation but the Veteran indicated that he did not complain because the job market was so bad and he feared losing his job.  He had two scars from his right ankle surgery.  There was no breakdown of the scars and no pain.  One was a 2 inch scar and the other scar was a 3 inch x .5 inch scar.  The scar was not painful.  There was no inflammation, no edema, no keloid formation and no other disabling effects.  

Per the October 2014 remand instructions, the Veteran underwent a VA examination in January 2015.  The examiner noted that the Veteran had a diagnosis of degenerative arthritis of the right ankle since 2015.  The Veteran reported that he felt a mild pain in his ankle of all the time when he walked.  It was also tender upon palpation.  He has worn insoles for the past 5 years.  He could walk up to 3 miles and usually walked 4 to 5 miles a week.  He indicated that he did not have flare-ups which impacted the function of his ankles.  There was no functional loss or functional impairment of the joint.  Dorsiflexion of the right ankle was from 0 to 10 degrees and plantarflexion was from 0 to 30 degrees.  The abnormal range of motion and pain on examination did not contribute to a functional loss.  There was no evidence of pain with weight bearing.  He was able to perform repetitive use testing with no additional loss of function or range of motion after 3 repetitions.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over time.  There were no reports of flare-ups.  Plantar flexion strength was 5/5 but his dorsiflexion was 4/5 which demonstrated a reduction in muscle strength.  There was no muscle atrophy, no ankylosis and no right ankle instability.  The Veteran also had ankle scars but none of them were painful or unstable or had a total area of 39 square cm (6 square inches).  His scar on his medial right ankle was 6cm x 1cm and the scar on his lateral right ankle measured 4cm x .5cm.  He did not use any assistive devices but did regularly use a brace.  He also constantly wore custom inserts in his shoes.  His right ankle disability had no functional impact on his employability.  The examiner noted that the Veteran's current degenerative joint disease of the right ankle was at least as likely as not related to his in-service ankle fracture.  

Upon careful review of the evidence of record, the Board finds that from December 28, 2006, an initial 10 percent disability is warranted for the Veteran's service-connected right ankle disability.

The May 2008 VA examination demonstrated slight limitation of motion of the right ankle as left plantar flexion was from 0 to 40 degrees with discomfort at 40 degrees.  Additionally, on VA examination in May 2008, the Veteran reported daily discomfort in his right ankle with a pain level of 2-3 out of 10 on the pain scale.  While the May 2008 VA examiner noted that there was no weakness, stiffness, swelling, heat, redness, instability or giving way, locking, fatigability or lack of endurance, the Board will resolve reasonable doubt and assign an initial compensable 10 percent rating for his right ankle disability.

The Veteran's manifestations of his service-connected right ankle disability, however, have not approached the severity contemplated for an initial rating higher than 10 percent.  As set forth above, in order for the Veteran's right ankle disability to warrant an initial evaluation in excess of 10 percent, the evidence must show a marked limitation of ankle motion.  Clearly such a marked level of impairment is not demonstrated by the record as the May 2008 VA examiner noted a range of motion from 0 to 40 degrees and the August 2010 VA and January 2015 examination reports reflected only slight limitation of motion as flexion was from 0 to 30 degrees. 

Indeed, even taking into account the Veteran's complaints of pain, the Board finds that a higher initial rating than 10 percent is not warranted as the May 2008, August 2010 and January 2015 VA examiners all noted that there was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.   Thus, there is no objective evidence that Veteran has functional loss or additional limitation of ankle motion due to pain, weakness, and atrophy of a severity to afford him an initial evaluation higher than 10 percent.  See DeLuca; supra.

The Board notes that the Veteran on VA examination in May 2008 reported flare-ups where the pain increased to a level 4 on the pain scale.  However, on the May 2008 VA examination, it was also noted t that the flare-ups lasted a short period and was alleviated by rest.  During flare-ups, there was also no limitation in function or movement.    

Therefore, even if the additional limitation of motion during such reported flare-ups were extreme, based on the reported functionality of the Veteran, the Board finds that the overall impairment resulting from his right ankle disability would still more closely approximate no more than a 10 percent rating.  Notably, on VA examinations in August 2010 and January 2015, there were no reports of flare-ups.

Given this evidence, entitlement to an initial evaluation in excess of 10 percent is not warranted at any time during the appeal period for right ankle disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Accordingly, the Board finds that an initial 10 percent evaluation, but no higher, is warranted for a right ankle disability.

The Board also notes that the medical evidence demonstrates that the Veteran has 2 scars on the medial and lateral aspects of his right ankle as a result of his right ankle surgery.

However, as the Veteran has not been noted to have a scar related to this service-connected disability that is located on the head, face, or neck; that covers at least 39 square centimeters; that is unstable, deep, or painful; or that limits function, the Board finds that a separate compensable evaluation is not warranted for scars related to this service-connected disability.   38 C.F.R. § 4.118 (2008, 2015). 

Specifically, the multiple VA examinations reported that the Veteran's scars were not painful on examination.  There was also no skin breakdown, the scar was not deep as it was superficial and there was no inflammation, edema or keloid formation and the scars did not limit motion.  The most recent VA examination in January 2015 also noted that the scars were not painful and/or unstable and the total area was not greater than 39 square cm.  Accordingly, the Board finds that a separate rating is not warranted for the Veteran's scars. 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected knee disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology for the service-connected right knee disability.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


II.  10 percent evaluation based on multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324.

In accordance with 38 C.F.R. § 3.324 , whenever a veteran has two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  The provisions of 38 C.F.R. § 3.324 are predicated on the existence only of noncompensable service-connected disabilities.  Once a compensable rating for any service-connected disability has been awarded, the applicability of the provisions under 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993).

In light of the Board's awards, as outlined above, the Veteran has now been awarded a compensable evaluation throughout the entire period on appeal.  As a result of the higher initial rating awarded, the combined rating for service-connected disabilities is now in excess of 10 percent.  As the Veteran now has at least one compensable service-connected disability, the threshold criteria for entitlement to compensation under 38 C.F.R. § 3.324 are not met, and the Veteran's claim is moot.  Accordingly, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an initial rating of 10 percent for a right ankle disability, for the period from December 28, 2006 is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to an initial rating in excess of 10 percent for a right ankle disability is denied.

Entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324 is dismissed.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


